DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Claim Objections

2.	Claim 1 recites a machine claim, “A device” comprising processing circuitry coupled to a storage in the preamble.  The body of the claim recites the action steps: “identify…identify…generate…” performed by a first device.
For clarity and placing the claim into a proper machine claim, it is suggested to insert a colon “:” after comprising (i.e.  A device for receiving multi-user (MU) frames, the device comprising: a processing circuitry… ) so that the aforementioned list of devices, comprised by UE, which are performing these actions/steps (see MPEP 2106.03, section I[1] ; MPEP 2173.05(p), section II[2]).
Claims 2-8 are objected for the same reason as claim 1 set forth above. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2017/0104563 hereafter LEE in view of Huang, US 2017/0170939 hereafter Huang. 

As for claim 1, LEE discloses:
A device (LEE, FIG. 2. 200, [0097], The device including a processor and memory) for receiving multi-user (MU) frames, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:
identify a multi-user (MU) request to send (RTS) frame received from a second device (LEE, FIG. 11, 1104, [0013], [0241], Identify/receive a MU-RTS soliciting/request frame received from the access point); 
generate the first seven bits of a second initial scrambler value, the first seven bits of the second initial scrambler value comprising the first seven bits of the first initial scrambler value indicated in the MU-RTS frame (LEE, [0014]-[0016], [0320], Determine the scrambled foremost/first 7 bits of the MU-RTS frame); 
generate a clear to send (CTS) frame comprising the first seven bits of the second initial scrambler value (LEE,  [0020], [0242], [0244], [0251], [0320], Causing the data to be scrambled using a scrambling initialization or seed value resulting in second data); and 
sending the CTS frame to the second device (LEE, [0242], [0244], [0251], [0312], [0320], Sending a CTS frame that comprises scrambled data).



However, Huang discloses identify a multi-user (MU) request to send (RTS) frame received from a second device (Huang, abstract, [0044], [0074], [0080], A user ID and/or other fields used for identifying information being included in the MU-RTS frame received from the transmitting device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LEE with identify a multi-user (MU) request to send (RTS) frame received from a second device as taught Huang to provide more efficient MU-RTS messaging. 

As for claim 2, LEE discloses:
The MU-RTS frame received from the second device is a MU-RTS trigger frame (LEE, FIG. 17, FIG. 18B, [0319], [0320], The CTS data includes 9 bits of the service field).

As for claim 3, LEE discloses:
The first initial scrambler value is associated with a scrambling sequence comprising 127 bits (LEE, [0290], [0293], The scrambling sequences 127-bits long).

As for claim 4, LEE discloses:
(LEE, [0241], Transmitting CTA frames by the plurality of stations).

As for claim 5, LEE discloses:
The second data is included in a service field of the MU-CTS frame (LEE, [0026], The first service field is the service field of the MU-RTS, [0319], The second service field is the service field of the CTS).

As for claim 6, LEE discloses:
The service field consists of sixteen bits, and wherein the first seven bits of the sixteen bits are associated with a scrambling sequence (LEE, [0016], [0028]-[0031], The initial state is determined such that the second data is equal to foremost 7 bits of the first scrambling sequence)..

As for claim 7, LEE discloses:
The transceiver configured to transmit and receive wireless signals, wherein the wireless signals comprise the MU-RTS frame and the CTS frame (LEE, [0239], [0311], Transmitting and receiving signals that are MU-RTS and CTS frames).

As for claim 8, LEE discloses:
(LEE, FIG. 3A, FIG. 3B, [0107], [0119], The antenna attached to the transceiver).

As for claim 9, LEE discloses:
A non-transitory computer-readable medium storing computer-executable instructions (LEE, FIG. 2. 200, [0097], The device including a processor and memory) which when executed by one or more processors of a first device result in performing operations comprising:
	identify a multi-user (MU) request to send (RTS) frame received from a second device (LEE, FIG. 11, 1104, [0013], [0241], Identify/receive a MU-RTS soliciting/request frame received from the access point); 
generate the first seven bits of a second initial scrambler value, the first seven bits of the second initial scrambler value comprising the first seven bits of the first initial scrambler value indicated in the MU-RTS frame (LEE, [0014]-[0016], [0320], Determine the scrambled foremost/first 7 bits of the MU-RTS frame); 
generate a clear to send (CTS) frame comprising the first seven bits of the second initial scrambler value (LEE,  [0020], [0242], [0244], [0251], [0320], Causing the data to be scrambled using a scrambling initialization or seed value resulting in second data); and 
sending the CTS frame to the second device (LEE, [0242], [0244], [0251], [0312], [0320], Sending a CTS frame that comprises scrambled data).



However, Huang discloses identify a multi-user (MU) request to send (RTS) frame received from a second device (Huang, abstract, [0044], [0074], [0080], A user ID and/or other fields used for identifying information being included in the MU-RTS frame received from the transmitting device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LEE with identify a multi-user (MU) request to send (RTS) frame received from a second device as taught Huang to provide more efficient MU-RTS messaging. 

As for claim 10, LEE discloses:
The MU-RTS frame received from the second device is a MU-RTS trigger frame (LEE, FIG. 17, FIG. 18B, [0319], [0320], The CTS data includes 9 bits of the service field).

As for claim 11, LEE discloses:
The first initial scrambler value is associated with a scrambling sequence comprising 127 bits (LEE, [0290], [0293], The scrambling sequences 127-bits long).

As for claim 12, LEE discloses:
(LEE, [0241], Transmitting CTA frames by the plurality of stations).

As for claim 13, LEE discloses:
The second data is included in a service field of the MU-CTS frame (LEE, [0026], The first service field is the service field of the MU-RTS, [0319], The second service field is the service field of the CTS).

As for claim 14, LEE discloses:
The service field consists of sixteen bits, and wherein the first seven bits of the sixteen bits are associated with a scrambling sequence (LEE, [0016], [0028]-[0031], The initial state is determined such that the second data is equal to foremost 7 bits of the first scrambling sequence)..

As for claim 15, LEE discloses:
A method comprising: 
identify a multi-user (MU) request to send (RTS) frame received from a second device (LEE, FIG. 11, 1104, [0013], [0241], Identify/receive a MU-RTS soliciting/request frame received from the access point); 
generate the first seven bits of a second initial scrambler value, the first seven bits of the second initial scrambler value comprising the first seven bits of the first initial (LEE, [0014]-[0016], [0320], Determine the scrambled foremost/first 7 bits of the MU-RTS frame); 
generate a clear to send (CTS) frame comprising the first seven bits of the second initial scrambler value (LEE,  [0020], [0242], [0244], [0251], [0320], Causing the data to be scrambled using a scrambling initialization or seed value resulting in second data); and 
sending the CTS frame to the second device (LEE, [0242], [0244], [0251], [0312], [0320], Sending a CTS frame that comprises scrambled data).

LEE does not explicitly disclose identify a multi-user (MU) request to send (RTS) frame received from a second device.

However, Huang discloses identify a multi-user (MU) request to send (RTS) frame received from a second device (Huang, abstract, [0044], [0074], [0080], A user ID and/or other fields used for identifying information being included in the MU-RTS frame received from the transmitting device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LEE with identify a multi-user (MU) request to send (RTS) frame received from a second device as taught Huang to provide more efficient MU-RTS messaging. 

As for claim 16, LEE discloses:
(LEE, FIG. 17, FIG. 18B, [0319], [0320], The CTS data includes 9 bits of the service field).

As for claim 17, LEE discloses:
The first initial scrambler value is associated with a scrambling sequence comprising 127 bits (LEE, [0290], [0293], The scrambling sequences 127-bits long).

As for claim 18, LEE discloses:
The processing circuitry is further configured to generate a physical layer (PHY) protocol data unit (PPDU) comprising the CTS frame, and wherein to send the CTS frame comprises to send the PPDU comprising the CTS frame (LEE, [0241], Transmitting CTA frames by the plurality of stations).

As for claim 19, LEE discloses:
The second data is included in a service field of the MU-CTS frame (LEE, [0026], The first service field is the service field of the MU-RTS, [0319], The second service field is the service field of the CTS).

As for claim 20, LEE discloses:
The service field consists of sixteen bits, and wherein the first seven bits of the sixteen bits are associated with a scrambling sequence (LEE, [0016], [0028]-[0031], The initial state is determined such that the second data is equal to foremost 7 bits of the first scrambling sequence)..

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CHOI US 2017/0208625 paragraph [0202] discloses An AP and/or an STA may perform a procedure for exchanging a request to send (RTS) frame and a clear to send (CTS) frame in order to provide notification that they will access a medium.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469